Exhibit 10.2

DEFERRED STOCK UNIT AWARD AGREEMENT

UNDER THE CLAYTON HOLDINGS, INC.
2006 STOCK OPTION AND INCENTIVE PLAN

Name of Grantee:
                                                                                
Number of DSUs Granted:
                                                                
Grant Date:
                                                                                          


1.             AWARD.  PURSUANT TO THE CLAYTON HOLDINGS, INC. 2006 STOCK OPTION
AND INCENTIVE PLAN (THE “PLAN”) AS AMENDED THROUGH THE DATE HEREOF, CLAYTON
HOLDINGS, INC. (THE “COMPANY”) HEREBY GRANTS TO THE GRANTEE NAMED ABOVE THE
NUMBER OF RESTRICTED DEFERRED STOCK UNITS (“DSUS”) SPECIFIED ABOVE.  THIS AWARD
REPRESENTS A PROMISE TO PAY OUT TO THE GRANTEE AT A FUTURE DATE, SUBJECT TO THE
RESTRICTIONS AND CONDITIONS SET FORTH HEREIN AND IN THE PLAN, A NUMBER OF SHARES
OF COMMON STOCK, PAR VALUE $.01 PER SHARE (THE “STOCK”) OF THE COMPANY EQUAL TO
THE NUMBER OF VESTED DSUS.


2.             RESTRICTIONS AND CONDITIONS.


(A)           THE DSUS ARE SUBJECT TO RESTRICTIONS AS SET FORTH HEREIN AND IN
THE PLAN.


(B)           DSUS GRANTED HEREIN MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF BY THE GRANTEE PRIOR TO VESTING.


3.             VESTING OF DSUS.  THE RESTRICTIONS AND CONDITIONS IN PARAGRAPH 2
OF THIS AGREEMENT SHALL LAPSE ON [THE ANNIVERSARY OF THE GRANT DATE][THE DATE OF
THE NEXT ANNUAL MEETING OF THE COMPANY’S STOCKHOLDERS][THE ANNIVERSARY OF THE
GRANT DATE OR THE DATE OF THE NEXT ANNUAL MEETING OF THE COMPANY’S STOCKHOLDERS,
WHICHEVER IS EARLIER][_____________________] SO LONG AS THE GRANTEE REMAINS A
DIRECTOR OF THE COMPANY ON SUCH DATE.

Subsequent to such Vesting Date or Dates, the shares of DSUs on which all
restrictions and conditions have lapsed shall no longer be deemed restricted and
shall be considered vested.


4.             TIMING AND FORM OF PAYOUT.  THE VESTED DSUS WILL BE PAID OUT IN
FULL IN THE FORM OF SHARES OF STOCK AS SOON AS PRACTICAL AFTER THE GRANTEE
RETIRES OR OTHERWISE TERMINATES HIS SERVICE AS A DIRECTOR TO THE COMPANY.


5.             VOTING RIGHTS AND DIVIDENDS.  UNTIL SUCH TIME AS THE DSUS ARE
PAID OUT IN SHARES OF STOCK, THE GRANTEE SHALL NOT HAVE VOTING RIGHTS.  HOWEVER,
ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID WITH RESPECT TO THE DSUS SHALL ACCRUE
AND SHALL BE CONVERTED TO ADDITIONAL DSUS BASED ON THE CLOSING PRICE OF THE
STOCK ON THE DIVIDEND DISTRIBUTION DATE.  SUCH ADDITIONAL DSUS SHALL BE SUBJECT
TO THE SAME RESTRICTIONS ON TRANSFERABILITY AS ARE THE DSUS WITH RESPECT TO
WHICH THEY WERE PAID.


6.             SALE EVENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, IN THE EVENT OF A SALE EVENT (AS DEFINED IN THE PLAN) OF THE COMPANY
PRIOR TO THE PAYOUT OF SHARES OF


--------------------------------------------------------------------------------


Stock pursuant to Paragraph 4, all DSUs not yet paid out shall be immediately
paid out to the Grantee in the form of shares of Stock.


7.             RECAPITALIZATION.  IN THE EVENT OF ANY CHANGE IN THE
CAPITALIZATION OF THE COMPANY SUCH AS A STOCK SPLIT OR A CORPORATE TRANSACTION
SUCH AS ANY MERGER, CONSOLIDATION, SEPARATION, OR OTHERWISE, THE NUMBER AND
CLASS OF DSUS SUBJECT TO THIS AGREEMENT MAY BE EQUITABLY ADJUSTED BY THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, TO PREVENT DILUTION OR ENLARGEMENT OF
RIGHTS.


8.             BENEFICIARY DESIGNATION.  THE GRANTEE MAY, FROM TIME TO TIME,
NAME ANY BENEFICIARY OR BENEFICIARIES (WHO MAY BE NAMED CONTINGENTLY OR
SUCCESSIVELY) TO WHOM ANY BENEFIT UNDER THIS AGREEMENT IS TO BE PAID IN CASE OF
HIS OR HER DEATH BEFORE HE OR SHE RECEIVES ANY OR ALL OF SUCH BENEFIT.  EACH
SUCH DESIGNATION SHALL REVOKE ALL PRIOR DESIGNATIONS BY THE GRANTEE, SHALL BE IN
A FORM PRESCRIBED BY THE COMPANY, AND WILL BE EFFECTIVE ONLY WHEN FILED BY THE
GRANTEE IN WRITING WITH THE COMPANY DURING THE GRANTEE’S LIFETIME.  IN THE
ABSENCE OF ANY SUCH DESIGNATION, BENEFITS REMAINING UNPAID AT THE GRANTEE’S
DEATH SHALL BE PAID TO THE GRANTEE’S ESTATE.


9.             CONTINUATION OF SERVICE AS DIRECTOR.  THIS AGREEMENT SHALL NOT
CONFER UPON THE GRANTEE ANY RIGHT TO CONTINUE SERVICE WITH THE COMPANY, NOR
SHALL THIS AGREEMENT INTERFERE IN ANY WAY WITH THE COMPANY’S RIGHT TO TERMINATE
THE GRANTEE’S SERVICE AT ANY TIME.


10.           INCORPORATION OF PLAN.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THIS AGREEMENT SHALL BE SUBJECT TO AND GOVERNED BY ALL THE TERMS AND
CONDITIONS OF THE PLAN.  CAPITALIZED TERMS IN THIS AGREEMENT SHALL HAVE THE
MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT MEANING IS SPECIFIED HEREIN.


11.           TRANSFERABILITY.  THIS AGREEMENT IS PERSONAL TO THE GRANTEE, IS
NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY MANNER, BY OPERATION OF LAW OR
OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.


12.           NOTICES.  NOTICES HEREUNDER SHALL BE MAILED OR DELIVERED TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS AND SHALL BE MAILED OR DELIVERED TO
THE GRANTEE AT THE ADDRESS ON FILE WITH THE COMPANY OR, IN EITHER CASE, AT SUCH
OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN
WRITING.

CLAYTON HOLDINGS, INC.

 

By:

 

 

Title

2


--------------------------------------------------------------------------------


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

Dated:

 

 

 

 

Grantee’s Signature

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------